DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 9 is objected to because of the following informalities:  in line 2 the phrase “…the third reagent different reagents activate or suppress…” appears to be missing some words. For the purposes of the art rejections below this phrase has been interpreted as --…the third reagent are different reagents to activate or suppress…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, and claims 16, 18, 19, 21-25 and 31-40 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In claim 15:  in the fifth indentation section of the claim the phrase “an activator of coagulation via the extrinsic or intrinsic pathway, or and a reagent to inhibit platelet function” is confusing and unclear because it contains the words “and” and “or” right next to each other, and depending on which conjunction is used, the claim has a different limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7, 8, 11, 12, 15, 16, 18, 19, 21-25, 32, 33, and 35-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clague et al. (US 2005/0233460).

Regarding claim 1, Clague et al. disclose an apparatus for determining at least one viscoelastic characteristic associated with a test sample, comprising: a cartridge body 52 that is configured to couple to a system 10, wherein the cartridge body comprises a plurality of test chambers (60,70, and others, see par. 0119), and wherein the system 10 comprises a control apparatus to control testing in the plurality of test chambers to determine the at least one viscoelastic characteristic associated with the test sample (see par. 0076; and see pars. 0105-0106, discussing determination of agitator vane motion profiles during viscoelastic changes in sample); the plurality of test chambers including a first test chamber, a second test chamber, and a third test chamber that are each at least partially defined by the cartridge body 

Regarding claim 2, Clague et al. disclose that testing in at least one of the first test chamber, the second test chamber, or the third test chamber is based on coagulation of blood sample in at least one of the first mixture, the second mixture, or the third mixture, respectively (see par. 0092).

Regarding claim 3, Clague et al. disclose that at least one of the first reagent, the second reagent or the third reagent is stored within the cartridge body in solid form prior to interacting with a test sample (see par. 0091, reagent coated on or formed as an element in cartridge chambers and/or channels).

Regarding claims 4 and 5, Clague et al. disclose that the cartridge body comprises a first reagent chamber, a second reagent chamber, and a third reagent chamber (capillaries 61,71, and other capillaries associated with other chambers in the cartridge are each a chamber that holds reagent; see par. 0091 and see pars. 0119-0120) for holding, respectively, the first reagent, the second reagent, and the third reagent, wherein the cartridge body defines each fluid pathway (see Fig. 6 for example, pathways are defined by walls of the port 55, walls of capillaries 61,71 and walls of chambers 60,70).

Regarding claim  7, Clague et al. disclose that the cartridge body comprises plastic (par. 0078).

Regarding claim 8, Clague et al. disclose that the testing comprises an assessment of at least coagulation (par. 0092).

Regarding claim 11, Clague et al. disclose that the apparatus may be used to perform at least three tests using the first test chamber, the second test chamber, and the third test chamber (see par. 0119, multiple and more than two chambers may be used and may be used to perform multiple tests simultaneously in the chambers).

Regarding claim 12, Clague et al. disclose that the fluid pathways comprise a first pathway (from port 55 through capillary 61) in which the first reagent, or the first combination of reagents, are combined with the blood of the test sample prior to the first mixture being delivered to the first test chamber 60 (par. 0091, reagent can be deposited in filling capillary 61, which mixes with sample blood prior to it reaching chamber 60, e.g.).


Regarding claim 15, Clague et al. disclose a system for determining viscoelastic characteristics associated with a test sample, comprising: a plurality of test chambers, including a first test chamber, a second test chamber, and a third test chamber (60,70, and others, see par. 0119), wherein each of the plurality of test chambers is configured to receive a mixture produced based on part of blood of the test sample, and wherein each of the plurality of test chambers is for performing testing to determine a viscoelastic characteristic based on the mixture received therein (see par. 0076; and see pars. 0105-0106, discussing determination of agitator vane motion profiles during viscoelastic changes in blood sample in chambers); and a control apparatus 10 configured to control testing in the plurality of test chambers to determine the viscoelastic characteristics based on a mixture in each test chamber (see Id. and par. 0119); wherein the first test chamber is configured to receive a first mixture produced by 

Regarding claim 16, Clague et al. disclose that testing in at least one of the first test chamber, the second test chamber, or the third test chamber is based on coagulation of blood sample in at least one of the first mixture, the second mixture, or the third mixture, respectively (see par. 0092).

Regarding claim 18, Clague et al. disclose that the viscoelastic characteristics which can be determined with the apparatus can be based on at least clotting time (see e.g. par. 0092, discussing using the apparatus for coagulation time tests).

Regarding claim 19, Clague et al. disclose that the control apparatus determines viscoelastic characteristics at least based on coagulation (see e.g. pars. 0092 and 0097).

Regarding claim 21, Clague et al. disclose that at least one of the first reagent or the first combination of reagents, the second reagent or the second combination of reagents, or the third reagent or third combination of reagents is in solid form prior to interacting with part of the test sample (see par. 0091, reagent coated on or formed as an element in cartridge chambers and/or channels).

Regarding claim 22, Clague et al. disclose that the system comprises: a cartridge body 52 the first test chamber the second test chamber, and the third test chamber, the cartridge body further comprising a first fluid pathway connected to the first test chamber for producing and transporting the first mixture, a second fluid pathway connected to the second test chamber for producing and transporting the second mixture, and a third fluid pathway connected to the third test chamber for producing and transporting the third mixture (pathways from port 55 through narrower portion at bottom of port 55 through respective filling capillaries associated with each test chamber, e.g. capillaries 61,71 in two chamber embodiment shown, see par. 0078; see also par. 0091, explaining that reagent is in capillaries which define part of each pathway to each chamber and therefore produce the mixtures of respective blood sample and reagent in each pathway; note that Clague discloses that a third and additional chambers with respective capillaries/pathways may be present, see par. 0119-0120).

Regarding claim 23, Clague et al. disclose that the first fluid pathway comprises a first reagent chamber 61 containing the first reagent, the second fluid pathway comprises a second 

Regarding claim 24, Clague et al. disclose that the cartridge body 52 comprises plastic (par. 0078).

Regarding claim 25, Clague et al. disclose that the cartridge body 52 is configured to be received and held in position relative to a measuring system in the control system unit 10 (see Fig. 1 and par. 0076).


Regarding claim 32, Clague et al. disclose the apparatus of claim 1 as set forth above, and further disclose that the fluid pathways comprise a first fluid pathway connected to the first test chamber for producing and transporting the first mixture (pathway from port 55 through capillary 61 to chamber 60; par. 0091, reagent mixes with blood in capillary 61 of pathway to produce mixture), a second fluid pathway connected to the second test chamber for producing and transporting the second mixture (pathway from port 55 through capillary 71 to chamber 70; par. 0091, reagent mixes with blood in capillary 71 of pathway to produce mixture), and a third fluid pathway connected to the third test chamber for producing and transporting the third mixture (pars. 0119-0120, additional chamber may be present in cartridge with identical pathway and capillary from port 55).

Regarding claim 33, Clague et al. disclose that the first fluid pathway comprises a first receiving chamber (capillary 61) for receiving first blood of the test sample usable to produce the first mixture, the second fluid pathway comprises a second receiving chamber (capillary 71) for receiving second blood of the test sample usable to produce the second mixture, and the third fluid pathway comprises a third receiving chamber (additional analogous capillary when additional chambers are present, see pars. 0119-0120) for receiving third blood of the test sample usable to produce the third mixture.

Regarding claim 35, Clague et al. disclose that the first fluid pathway is configured to receive first blood of the test sample from a bottom of another cavity (see Fig. 6, pathways each connect to bottom of wider port opening chamber 55).

Regarding claim 36, Clague et al. disclose that the first reagent chamber, the second reagent chamber, and the third reagent chamber are configured to output, respectively, the first reagent, the second reagent, and the third reagent in response to negative pressure (see Figs. 2 and 3, and see par. 0080, vent openings 67,77, and an analogous one on cartridge with additional chambers, all allow for a negative pressure to be applied to pull mixture through fluid pathways which allows the reagent with the blood to be output from the capillaries into the chambers).


Regarding claim 37, Clauge et al. disclose the system of claims 15 and 22, as set forth above, and further disclose that the first fluid pathway comprises a first receiving chamber (capillary 61) for receiving first blood of the test sample usable to produce the first mixture, the 

Regarding claim 38, Clague et al. disclose that the first fluid pathway is configured to receive first blood of the test sample from a bottom of another cavity (see Fig. 6, pathways each connect to bottom of wider port opening chamber 55).

Regarding claim 39, Clague et al. disclose the system of claims 15, 22 and 23, as set forth above, and further disclose that the first reagent chamber, the second reagent chamber, and the third reagent chamber are configured to output, respectively, the first reagent, the second reagent, and the third reagent in response to negative pressure (see Figs. 2 and 3, and see par. 0080, vent openings 67,77, and an analogous one on cartridge with additional chambers, all allow for a negative pressure to be applied to pull mixture through fluid pathways which allows the reagent with the blood to be output from the capillaries into the chambers).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clague et al. (US 2005/0233460) in view of Straub et al. ("Using reagent-supported thromboelastometry (ROTEMW) to monitor haemostatic changes in congenital heart surgery employing deep hypothermic circulatory arrest").

Regarding claim 9, Clague et al. do disclose that the first reagent and the second reagent may be different reagents for testing in the different testing cavities (see par. 0092-094), and Clague et al. do disclose that the reagents include activators of coagulation. Clague et al. do not disclose specifically each chamber having a different activator or suppressor of coagulation. However, all these types of reagents for use in blood coagulation testing are known. For example, Straub et al. disclose performing various blood clotting tests by monitoring rotation of a probe in a blood sample as it is clotting (ROTEM tests), wherein different reagents and combinations of reagents are used in each of the chambers/cups for different tests, including a test that uses blood mixed with an activator of coagulation via the intrinsic pathway, a test with blood mixed with an activator of coagulation via the extrinsic pathway, and a test with blood mixed with a combination of a coagulant and a thrombocyte inhibitor (see section 2.5, describing various ROTEM tests). Therefore, it would have been obvious to one of ordinary skill in the art to use any known reagents or any known combination of reagents for use in blood clotting tests, as taught by Straub et al., in the testing cavities of Clague et al., because it would provide different and useful information about the clotting behavior of a blood sample, and it would also allow different tests to be performed at the same time, promoting efficiency.

Regarding claim 14, Clague et al. do disclose that the first reagent and the second reagent may be different reagents for testing in the different testing cavities (see par. 0092-.


Claims 31 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clague et al. (US 2005/0233460) in view of Glezer et al. (US 2004/0189311).

Regarding claim 31, Clague et al. disclose the limitations of claims 1 and 4, as set forth above, but do not disclose pressure controlled stops to inhibit entry of blood of the test sample into the respective reagent chambers. Glezer et al. disclose a blood testing cartridge which receives blood and transports it between a receiving chamber 920 and testing chambers (945 or 946) along fluid flow paths, passing the blood through reagent chambers (990 or 991) 


Regarding claim 40, Clague et al. disclose the limitations of claims 15, 22 and 23, as set forth above, but do not disclose pressure controlled stops to inhibit entry of blood of the test sample into the respective reagent chambers. Glezer et al. disclose a blood testing cartridge which receives blood and transports it between a receiving chamber 920 and testing chambers (945 or 946) along fluid flow paths, passing the blood through reagent chambers (990 or 991) for producing blood mixed with reagent before it is transported to the testing chamber (see Fig. 9), and Glezer et al. also disclose including pressure-controlled stops (1011 and others, see Fig. 9), to inhibit flow of the blood from the receiving cavity toward the reagent chambers (see Fig. 9 and 10; and see pars. 0223-0226 and par. 0231). It would have been obvious to one of ordinary skill in the art to incorporate these type of pressure-controlled stops in the capaillaries of Clague et al., as taught by Glezer et al., including before each reagent section or chamber portion of the capillaries, because it provides for more precise control of the .

Allowable Subject Matter
Claims 6 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 6, Clague et al. do disclose the reagent chambers in the form of capillaries holding reagent, required by claim 4, but fail to teach or suggest additional channels in fluid communication with the test chambers for delivering the mixtures of reagent and sample to the test chambers, i.e. even though the capillaries of Clague et al. may be considered channels as described in claim 6, they cannot be considered to be these channels when they are already being interpreted as the reagent chambers required by claim 4.
With regard to claim 42, none of the prior art of record teaches a probe element in the first test chamber for rotating a mirror based on a viscoelastic characteristic of the mixture in the test chamber. This element, in combination with the other elements of the claim, is not taught or suggested by the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL M. WEST/Primary Examiner, Art Unit 2861